DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2022 has been entered.
Response to Amendment and Status of Claims
Applicant’s amendments to the claims, filed February 21, 2022 are acknowledged. Claims 4-5 and 11 are amended. Claims 1-3, 9 and 12 are cancelled. Claims 4-8 and 10-11 are currently pending and considered in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 and Claim 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 5 and Claim 11, language cannot be found in the instant disclosure such the range for Sr and P must be greater than 0wt%. Additionally, the specification appears to imply that these elements would be considered ‘other elements’ and therefore impurities (see Pg. 11, line 5, “other metal elements (as impurities)”. Thus, it is not apparent from the instant disclosure that Applicant had possession of intentionally including the positively recited amounts Sr or P to be greater than 0wt%, because the instant disclosure does not have this language and, in contrast, appears to demonstrate that these elements are impurities and not desired.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Watson (previously cited and cited by Applicant in IDS filed November 16, 2018, WO 2013144343 A1) in view of Nagasaka (previously cited, US 2006/0137774 A1), Suzuki (previously cited, US 4380261 A), Brandl (WO 0043560 A1, see English Machine Translation) and Tsuchiya (JP 3687505 B2, see English Machine Translation).
Regarding Claims 4 and 10, Watson discloses a method of die-casting an article using an aluminum-based alloy (see Pg. 2, lines 6-7; “die-casting” Pg.1, line 11 and Pg. 10, line 1), the article being cast in a mold cavity of a die (see Pg. 10, lines 3-6) the method comprising: 
injecting a mold-filling volume of a molten aluminum-based alloy into the mold cavity of the die, and maintaining a predetermined pressure on the molten aluminum-based alloy to force the molten alloy into full conformance with the surfaces of the cavity (see Pg. 10, lines 3-6). 
One of ordinary skill in the art would understand that cooling the melt ‘under pressure’ reads on the claimed limitation of maintaining a predetermined pressure on the molten alloy, and would result in the molten alloy conforming to surfaces of the cavity as claimed. Additionally, it is well-known in the art of die casting to cast under pressure such that the melt conforms to the desired shape of the mold in order to increase the precision of the component shape and reduce the need for post-treatment processes.

	Watson further discloses wherein the molten aluminum-base alloy having a composition consisting, by weight, of 2 to 15 percent magnesium, 0.2 to 3 percent silicon, 0.25 to 0.35 percent chromium, 0.15 to 0.35 percent manganese, less than 0.2 percent iron, up to about 0.5 percent other elements, and the balance aluminum (see Pg. 8, lines 11-22; Pg. 3, lines 7-9; Pg. 8, lines 16-20). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

	Watson also discloses cooling the molten aluminum-based alloy to form the solid shape of the article and removing the solid die-cast article shape (see Pg. 10, lines 5-6).

Watson does not specifically disclose forming a thin-walled casting, and is silent towards the structure of the die casting mold or one which forms a thin walled casting, and therefore a does not specifically disclose wherein the die cavity has surfaces formed by separable, facing mold members and a portion of the cavity defining each thin-wall section with a thickness of three millimeters or less.
Nagasaka discloses a similar method for die-casting aluminum alloy castings (see Abstract; see para. [0030] and para. [0032]) wherein a molten aluminum-based alloy is injected into a mold cavity of a die, wherein the cavity has surfaces formed by separable facing mold members (see para. [0076]; see Fig. 9, mold wall 12 and mold wall 10 are separate and face each other), and wherein the casting produces an article, such as a radiator fin, having at least one thin-wall section with a thickness of three millimeters or less (see para. [0099] and para. [0101]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have used the thin-wall die-casting mold comprising a die cavity with surfaces formed by separable, facing mold members and a portion of the cavity defining each thin-wall section, to produce a thin-walled section with a 0.5-1.5mm thickness, as taught by Nagasaka, for the invention disclosed by Watson. One would be motivated to use the defined mold cavity and die wall configuration in order to manufacture thin-walled radiator fins for automobiles or aviation components. 

Watson and Nagasaka are silent to the material of the die casting mold; however, it is well-known in the art of die-casting and casting of aluminum alloys in general to use steel, such as hardened tool steel, which comprises a much higher melting point than that of aluminum and its alloys, and retains its hardness and shape at high temperatures. For example, Suzuki discloses a similar die-casting method wherein the two facing mold dies are comprised of hot tool steel (see Fig. 1, impression block 20 and movable core 26; see Col. 4, lines 42-43 and Col. 4, lines 60-61). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have used tool steel for the die, as taught by Suzuki, for the invention disclosed by Watson and Nagasaka. One would be motivated to use tool steel in order to manufacture a component of the correct shape, and because this material is well-known and commonly used in the art of die-casting.

Watson discloses wherein the die-cast article shape is removed from the mold (see Pg. 10, line 6), and wherein aging for paint curing may be performed (see Pg. 10, line 23 - Pg. 11, line 5).
However, Watson is silent towards a (Claims 4 and 10) heat treatment (solution treatment and aging heat treatment) for precipitation hardening prior to aging for paint curing.
Brandl discloses a similar invention for die-casting an aluminum alloy comprising a composition overlapping that which is claimed (see Abstract). Brandl discloses wherein typical and well-known heat treatments for improving yield point, elongation and tensile strength for aluminum alloys comprising magnesium and silicon include heat treating at 490-530C, followed by quenching, and subsequent aging from, for example, 150-180C (see para. [0004]).
Similarly, Tsuchiya discloses an invention for a die-casted aluminum alloy comprising a composition overlapping that which is claimed (see para. [0005]). Tsuchiya discloses wherein heat treatments for alloy comprising these compositions include solution heat treatment at 530-590C for 2-7 hours in order to sufficiently dissolve Mg2Si precipitates formed after casting while balancing for productivity, followed by quenching to maintain the solid solution state (see para. [0022]). It would be obvious to one of ordinary skill in the art that quenching at 100C/sec would read on rapidly cooling to 100C or less. Additionally, it is well-known in the art that rapid quenching from the solid solution state is performed to room temperature. Tsuchiya further discloses subsequent aging from 160-250C for 1-8 hours in order to produce sufficient amounts of precipitation and thus improved strength and maintain corrosion resistance (see para. [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included, prior to the paint curing aging of Watson, heat treating steps of solution heat treating and precipitation aging, as taught by Brandl and Tsuchiya, for the invention disclosed by Watson, Nagasaka and Suzuki. 
Specifically, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included (Claim 4) re-heating the die-cast article shape to a temperature range of at least 480C, as taught by Brandl and Tsuchiya, and further (Claim 10) heat treating steps comprising: re-heating the die-cast article shape to a temperature range of 480C-540C, as taught by Brandl and Tsuchiya, for a period of 2-6 hours to promote solution of separate phases in the microstructure of the dice cast article, as taught by Brandl; and further, rapidly cooling to a temperature below 100C (such as room temperature) and reheating to a temperature in the range of 180-250C, as taught by Brandl and Tsuchiya, for a period of 3-8 hours, as taught by Brandl. 
One would be motivated to complete these steps to improve yield point, elongation and tensile strength of the aluminum alloy (see teaching by Brandl above). One would be motivated to perform solution heat treating at these times (2-6 hours) and temperatures because they are well-known in the art of heat-treatable aluminum alloys and those with the claimed composition (see teaching above by Brandl, and as demonstrated by Tsuchiya), and because heat treating at these times and temperatures sufficiently, and efficiently, removes unwanted Mg2Si precipitates which have occurred prematurely after casting and prior to precipitation aging (see teaching above by Tsuchiya).
One would be motivated to further follow solution heat treatment with quenching to 100C or less, because quenching prevents the reprecipitation of unwanted Mg2Si precipitates prior to the desired and controlled precipitation aging (see teaching above by Tsuchiya). Again, it is well-known to those of ordinary skill in the art to perform quenching to below 100C, such as room temperature, after solution heat treatment and prior to aging. One of ordinary skill in the art would recognize the necessity to rapidly cool the heat-treated article to 100C or below in order to properly age the article and produce a microstructure with the desired and correct phases, precipitate sizes and distribution.
One would be motivated to perform aging at the described aging temperatures and times because these parameters are well-known in the art of heat-treatable aluminum alloys for the claimed composition (see teaching above by Brandl, and also as demonstrated by Tsuchiya), and because aging at these temperatures and times produce sufficient amounts of precipitation and thus improved strength and maintain corrosion resistance (see teaching by Tsuchiya above).

Regarding Claim 5, Watson discloses wherein the cast molten aluminum-based alloy consists, by weight of 5 to 9 percent magnesium, less than 0.15 percent iron, 0.25 to 0.35 percent chromium, 0.15 to 0.35 percent manganese, less than 0.01 percent copper, 2.0 to 3.0 percent silicon, less than 0.01 percent zinc, 0.05 to 0.1 percent titanium, greater than 0 to less than 0.003 percent phosphorus, and the balance aluminum (see Pg. 8, lines 11-22; see Pg. 7, line 15).
Maximum 0.3wt% of chromium, copper, and zinc and wherein the total of the minor alloy elements is less than 0.5wt% (for example, see Pg. 8, line 16), reads on the claimed ranges. For example, an alloy according to Watson with 0.25wt% Cr, 0.01wt% Cu, 0.005% Zn reads on the claimed ranges. Furthermore, one of ordinary skill in the art would recognize that Cu and Zn are not required and may be 0% which reads on the claimed less than 0.01% of Cu and less than 0.01% Zn (“optionally…copper (Cu), zinc (Zn)” Pg. 3, lines 17-21). One of ordinary skill in the art would appreciate all other additionally disclosed elements are optional (see Pg. 8, lines 16-21) and therefore may be 0wt% which reads on the ‘consisting of’ language. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.
Watson does not disclose the elements of phosphorus or strontium. One of ordinary skill in the art would appreciate that Watson does not intentionally include these elements. One of ordinary skill in the art would appreciate that the instances of P and Sr within the alloy of Watson be considered impurities, as disclosed by the instant invention (see Pg. 11, line 5 wherein ‘other elements’ are impurities; see also pg. 3, line 13 and pg. 11, line 13 wherein range encapsulates 0wt%). One of ordinary skill in the art would appreciate therefore, that the impurity levels for P and Sr in Watson be within the same range as claimed for the P and Sr levels in the instant invention, and within the range of greater than 0% to less than 0.03%. 
Specifically, it would be obvious to one of ordinary skill in the art that the concentration levels of an element which is a recognized impurity (see instant specification) and an unintentionally added element (see absence in Watson disclosure) be within the ranges claimed for that impurity element. It is the examiner's position that the amounts in question (P or Sr content in Watson vs. the instant invention) would be the same, or so close in value, that it is prima facie obvious that one skilled in the art would have expected the alloy of Watson to have the same properties as that of the instant invention. Further, Applicant has not provided criticality for the claimed impurity range. Applicant must produce evidence to rebut the prima facie case of obviousness (see MPEP 2144.05.I.).  

Regarding Claim 6, Watson discloses wherein the temperature of the volume of molten aluminum-based alloy injected into the mold cavity is in the range of 670°C to 730°C (“maintaining the melt at a temperature required for die casting, for example a temperature of around 100C above the liquidus” Pg. 10, lines 1-2). One of ordinary skill in the art appreciate that a temperature required for die casting, for example one which was around 100C above the liquidus of the alloy, would read on the claimed temperature range. 
Further, Tsuchiya discloses wherein the casting temperature for an alloy of the claimed composition is 720-760C in order have sufficient castability to form a body with the desired shape in die casting, and therefore one with high strength and toughness (see para. [0018]).
It would have been obvious to die-cast at temperatures within the claimed range, such as within the range of 720-730C, as taught by Tsuchiya, for the invention disclosed by Watson. One would be motivated to use the range of 670C-730C in order to supply an aluminum alloy metal which is in the molten state such that it may be properly die-cast and be capable of filling the mold (i.e., in order to have sufficient castability, and therefore produce a high strength shaped part with good toughness – see teaching above by Tsuchiya). Additionally, the claimed values are merely an optimum or workable range, and it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.

Regarding Claim 11, Watson discloses a method of die-casting an article using an aluminum-based alloy (see Pg. 2, lines 6-7; “die-casting” Pg.1, line 11 and Pg. 10, line 1), the article being cast in a mold cavity of a die (see Pg. 10, lines 3-6) the method comprising: 
injecting a mold-filling volume of a molten aluminum-based alloy into the mold cavity of the die, and maintaining a predetermined pressure on the molten aluminum-based alloy to force the molten alloy into full conformance with the surfaces of the cavity (see Pg. 10, lines 3-6). 
One of ordinary skill in the art would understand that cooling the melt ‘under pressure’ reads on the claimed limitation of maintaining a predetermined pressure on the molten alloy, and would result in the molten alloy conforming to surfaces of the cavity as claimed. Additionally, it is well-known in the art of die casting to cast under pressure such that the melt conforms to the desired shape of the mold in order to increase the precision of the component shape and reduce the need for post-treatment processes.

	Watson further discloses wherein the molten aluminum-base alloy having a composition consisting, by weight, of 2 to 15 percent magnesium, 0.2 to 3 percent silicon, 0.05 to 0.5 percent chromium, 0.05 to 0.50 percent manganese, less than 0.2 percent iron, less tan 0.01 percent copper, less than 0.01 percent zinc, up to about 0.5 percent other elements, and the balance aluminum (see Pg. 8, lines 11-22; Pg. 3, lines 7-9; Pg. 8, lines 16-20). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.
Maximum 0.3wt% of chromium, copper, and zinc and wherein the total of the minor alloy elements is less than 0.5wt% (for example, see Pg. 8, line 16), reads on the claimed ranges. For example, an alloy according to Watson with 0.25wt% Cr, 0.01wt% Cu, 0.005% Zn reads on the claimed ranges. Furthermore, one of ordinary skill in the art would recognize that Cu and Zn are not required and may be 0% which reads on the claimed less than 0.01% of Cu and less than 0.01% Zn (“optionally…copper (Cu), zinc (Zn)” Pg. 3, lines 17-21). One of ordinary skill in the art would appreciate all other additionally disclosed elements are optional (see Pg. 8, lines 16-21) and therefore may be 0wt% which reads on the ‘consisting of’ language. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.
Watson does not disclose the elements of phosphorus or strontium. One of ordinary skill in the art would appreciate that Watson does not intentionally include these elements. One of ordinary skill in the art would appreciate that the instances of P and Sr within the alloy of Watson be considered impurities, as disclosed by the instant invention (see Pg. 11, line 5 wherein ‘other elements’ are impurities; see also pg. 3, line 13 and pg. 11, line 13 wherein range encapsulates 0wt%). One of ordinary skill in the art would appreciate therefore, that the impurity levels for P and Sr in Watson be within the same range as claimed for the P and Sr levels in the instant invention, and within the range of greater than 0% to less than 0.03%. 
Specifically, it would be obvious to one of ordinary skill in the art that the concentration levels of an element which is a recognized impurity (see instant specification) and an unintentionally added element (see absence in Watson disclosure) be within the ranges claimed for that impurity element. It is the examiner's position that the amounts in question (P or Sr content in Watson vs. the instant invention) would be the same, or so close in value, that it is prima facie obvious that one skilled in the art would have expected the alloy of Watson to have the same properties as that of the instant invention. Further, Applicant has not provided criticality for the claimed impurity range. Applicant must produce evidence to rebut the prima facie case of obviousness (see MPEP 2144.05.I.).  

	Watson further discloses cooling the molten aluminum-based alloy to form the solid shape of the article and removing the solid die-cast article shape (see Pg. 10, lines 5-6).

Watson does not specifically disclose forming a thin-walled casting, and is silent towards the structure of the die casting mold or one which forms a thin walled casting, and therefore a does not specifically disclose wherein the die cavity has surfaces formed by separable, facing mold members and a portion of the cavity defining each thin-wall section with a thickness of three millimeters or less.
Nagasaka discloses a similar method for die-casting aluminum alloy castings (see Abstract; see para. [0030] and para. [0032]) wherein a molten aluminum-based alloy is injected into a mold cavity of a die, wherein the cavity has surfaces formed by separable facing mold members (see para. [0076]; see Fig. 9, mold wall 12 and mold wall 10 are separate and face each other), and wherein the casting produces an article, such as a radiator fin, having at least one thin-wall section with a thickness of three millimeters or less (see para. [0099] and para. [0101]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have used the thin-wall die-casting mold comprising a die cavity with surfaces formed by separable, facing mold members and a portion of the cavity defining each thin-wall section, to produce a thin-walled section with a 0.5-1.5mm thickness, as taught by Nagasaka, for the invention disclosed by Watson. One would be motivated to use the defined mold cavity and die wall configuration in order to manufacture thin-walled radiator fins for automobiles or aviation components. 

Watson and Nagasaka are silent to the material of the die casting mold; however, it is well-known in the art of die-casting and casting of aluminum alloys in general to use steel, such as hardened tool steel, which comprises a much higher melting point than that of aluminum and its alloys, and retains its hardness and shape at high temperatures. For example, Suzuki discloses a similar die-casting method wherein the two facing mold dies are comprised of hot tool steel (see Fig. 1, impression block 20 and movable core 26; see Col. 4, lines 42-43 and Col. 4, lines 60-61). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have used tool steel for the die, as taught by Suzuki, for the invention disclosed by Watson and Nagasaka. One would be motivated to use tool steel in order to manufacture a component of the correct shape, and because this material is well-known and commonly used in the art of die-casting.

Watson discloses wherein the die-cast article shape is removed from the mold (see Pg. 10, line 6), and wherein aging for paint curing may be performed (see Pg. 10, line 23 - Pg. 11, line 5).
Watson is silent towards a heat treatment (solution treatment and precipitation aging) prior to aging for paint curing. 
Brandl discloses a similar invention for die-casting an aluminum alloy comprising a composition overlapping that which is claimed (see Abstract). Brandl discloses wherein typical and well-known heat treatments for improving yield point, elongation and tensile strength for aluminum alloys comprising magnesium and silicon include heat treating at 490-530C, followed by quenching, and subsequent aging from, for example, 150-180C (see para. [0004]). Additionally, it is well-known in the art that quenching from the solid solution state is performed to room temperature or to a temperature below 100C.
Similarly, Tsuchiya discloses an invention for a die-casted aluminum alloy comprising a composition overlapping that which is claimed (see para. [0005]). Tsuchiya discloses wherein heat treatments for alloy comprising these compositions include solution heat treatment at 530-590C for 2-7 hours in order to sufficiently dissolve Mg2Si precipitates formed after casting while balancing for productivity, followed by quenching to maintain the solid solution state (see para. [0022]). It would be obvious to one of ordinary skill in the art that quenching at 100C/sec would read on rapidly cooling to 100C or less. Additionally, it is well-known in the art that rapid quenching from the solid solution state is performed to room temperature. Tsuchiya further discloses subsequent aging from 160-250C for 1-8 hours in order to produce sufficient amounts of precipitation and thus improved strength and maintain corrosion resistance (see para. [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included heat treating steps prior to paint curing, for the invention disclosed by Watson, Nagasaka and Suzuki, the heat treating steps comprising: re-heating the die-cast article shape to a temperature range of 480C-540C, as taught by Brandl and Tsuchiya, for a period of 2-6 hours to promote solution of separate phases in the microstructure of the dice cast article, as taught by Brandl; and further, rapidly cooling to a temperature below 100C (such as room temperature) and reheating to a temperature in the range of 180-250C, as taught by Brandl and Tsuchiya, for a period of 3-8 hours, as taught by Brandl. 
One would be motivated to complete these steps to improve yield point, elongation and tensile strength of the aluminum alloy (see teaching by Brandl above). One would be motivated to perform solution heat treating at these times (2-6 hours) and temperatures because they are well-known in the art of heat-treatable aluminum alloys and those with the claimed composition (see teaching above by Brandl, and as demonstrated by Tsuchiya), and because heat treating at these times and temperatures sufficiently, and efficiently, removes unwanted Mg2Si precipitates which have occurred prematurely after casting and prior to precipitation aging (see teaching above by Tsuchiya).
One would be motivated to further follow solution heat treatment with quenching to 100C or less, because quenching prevents the reprecipitation of unwanted Mg2Si precipitates prior to the desired and controlled precipitation aging (see teaching above by Tsuchiya). Again, it is well-known to those of ordinary skill in the art to perform quenching to below 100C, such as room temperature, after solution heat treatment and prior to aging. One of ordinary skill in the art would recognize the necessity to rapidly cool the heat-treated article to 100C or below in order to properly age the article and produce a microstructure with the desired and correct phases, precipitate sizes and distribution.
One would be motivated to perform aging at the described aging temperatures and times because these parameters are well-known in the art of heat-treatable aluminum alloys for the claimed composition (see teaching above by Brandl, and also as demonstrated by Tsuchiya), and because aging at these temperatures and times produce sufficient amounts of precipitation and thus improved strength and maintain corrosion resistance (see teaching by Tsuchiya above).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Watson in view of Nagasaka, Suzuki, Brandl and Tsuchiya, as applied to Claim 4 above, and in further view of Takahashi (previously cited, US 20160245296 A).
Regarding Claim 7 and 8, Watson discloses wherein (Claim 7 and 8) facing mold members are maintained at a temperature in the range of greater than 150C during the formation of the cast article (“preheated die held at a temperature above 150C” Pg. 10, lines 3-4; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05). 
Watson does not specifically disclose (Claim 8) wherein the cast article is also removed from the mold members at a cast article temperature in the range of 180-230C; however, because Watson teaches that the dies are held at a temperature greater than 150C, it would have been obvious to one of ordinary skill in the art that the casted article be additionally removed at this temperature, i.e., the temperature of the die.
Further, Takahashi discloses a similar invention wherein the preheated die is heated to at least 200C in order to avoid premature solidification of the melt (see para. [0037]) and wherein the chill temperature of the removed article from the mold members is 100C-250C or less in order to avoid shrinkage cavity failures and botched castings (see also para. [0037]). One of ordinary skill in the art would appreciate the cast article is removed from the mold members at the chill temperature, such that the cast article would be removed having a temperature in the range of 180-230C as claimed.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have used the further specified temperatures taught by Takahashi for the invention disclosed by Watson, such that dies are (Claim 7 and 8) preheated and held at 200C-230C, and wherein (Claim 8) the cast article is removed from the mold members at a cast article temperature in the range of 180°C to 230°C. One would be motivated to use these temperatures in order to form a component without solidification occurring too early or too quickly, thus avoiding shrinkage cavity failures or unusable castings (see teaching by Takahashi above).

Response to Arguments
Applicant's arguments filed February 21, 2022 have been fully considered.

Applicant argues that the aging of Watson is for paint curing. 
This argument is found persuasive, and the present rejection over Watson as a primary reference has been modified to include acknowledgement of this paint curing aging feature.

Applicant argues that Takahashi teaches heat treating processes for aluminum alloys which specifically comprise Cu, which is not desired by the instant invention.
Examiner agrees that the heat treatment processes of Takahashi are motivated by the precipitates formed with Cu. 
However, it is well-known in the art that these processes (solution heat treatment and subsequent aging) would apply to other heat-treatable aluminum alloys comprising no Cu, and those which form Mg-Si based precipitates alternatively. One of ordinary skill in the art would appreciate similar temperature ranges for solution heat treating and aging based on the claimed composition, and solidus temperatures for phases comprising Mg-Si rather than Cu. Further, the rejection has been modified such that the teachings for such heat-treatments are made in view of Brandl and Tsuchiya (see above) instead of Takahashi. Brandl and Tsuchiya teach and demonstrate that the claimed solution heat treatment and aging parameters are well-known in the art for the claimed composition.

Applicant argues that Watson does not teach the presence of P or Sr.
This argument is not found persuasive.
The instant invention appears to disclose P and Sr as ‘other elements’, and thus as impurities. Specifically, Pg. 11, line 5 of the instant disclosure states wherein ‘other elements’ are impurities, and Pg. 3, line 13 and Pg. 11, line 13 of instant disclosure shows a P and Sr range of less than 0.03% only, with no evidence to suggest a desire to comprise P or Sr in an amount greater than 0. It is the Examiner’s position that it would be obvious to one of ordinary skill in the art that P or Sr would be present only as an impurity for both the instant invention and Watson. Because both elements in the instant invention and in Watson are impurities, it would be obvious that the impurity level of P or Sr in Watson have the same range as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735